DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 1. Claims 2, 6-8, 10, 14-15 17 directed to transmission characteristic of the client device classified in H04W 48/18; 2. Claims 3-5, 11-13, 18-20 directed to hand gestures classified in G06F 3/017 The species are independent or distinct because each species can be used separately and/or independently. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1, 9 and 16 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Daniel Stier on 8-22-2022 a provisional election was made without traverse to prosecute the invention of species II, claims 3-5, 11-13 and 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 6-8, 10, 14-15 and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang 20220210767.

As to claim 1, Yang discloses a method comprising: receiving, by a computing device {110-150] from a client device [110-1-110-3], a request to join a network (see par. 0036-0040, 0055); evaluating, in response to receiving the request to join the network, initial characteristics of the client device; providing, to the client device in response to evaluating the initial characteristics of the client device, an initial plurality of links list [each application 404-1 and 404-2 may provide a link] (see par. 0042-0048, 0054-0065). Yang does not clearly disclose evaluating subsequent characteristics of the client device; however, Yang discloses different applications could use different links (see par. 0066). Thereby, it would be obvious to repeat the process and evaluating subsequent characteristics of the client device; and providing, to the client device in response to evaluating the subsequent characteristics of the client device, an updated plurality of links list for the different application, since it is going to repeat the same predictable results of determining the best links for the application. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to repeat the evaluation as the requirement of the application changes for the simple purpose of meeting the requirements of the different application.
As to claim 3, Yang does not clearly disclose evaluating subsequent characteristics of the client device; however, Yang does disclose different applications on the client device that could use different links (see par. 0066). Thereby, it would be obvious to repeat the process and evaluating subsequent characteristics of the client device when an application change on the client device, since it is going to repeat the same predictable result of determining the best links for the application. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to repeat the evaluation as the requirement of the application changes for the simple purpose of meeting the requirements of the different application.
Regarding claims 9 and 11, they are the respective system claims of method claims 1 and 3. Therefore, claims 9 and 11 are rejected for the same reasons as shown above.
Regarding claims 16 and 18, they are the respective computer-readable medium claims of method claims 1 and 3. Therefore, claims 9 and 11 are rejected for the same reasons as shown above,

Claim(s) 4-5, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hazra 20170123487.

As to claims 4-5, 12-13 and 19-20, Yang fails to disclose hand movement. In an analogous art, Hazra discloses the method/system/medium, wherein the hand movement of the user of the client device is determined using signal means modeling (see par. 0011, 0018, 0104), wherein the hand movement of the user of the client device is determined using a signal stream structure used by the client device (see par. 0170) to select a network (see fig. 8a-8f; see for example a WIFI icon). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for an easy selection of the most desirable network to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647